     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 1 of 20 Page ID #:1



 1    KENNETH A. FEINSWOG
 2    Bar No. 129562
      400 Corporate Pointe, Suite 300
 3    Culver City, California 90230
 4    Telephone: (310) 846-5800
      Facsimile: (310) 310-846-5801
 5
      kfeinswog@gmail.com
 6
      Attorney for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
      IRON MAIDEN HOLDINGS LIMITED,                 )   CIVIL CASE NO.
12                                                  )
13                                                  )
                         Plaintiff,                 )   COMPLAINT FOR
14
                                                    )   TRADEMARK
15          v.                                      )   INFRINGEMENT AND
16                                                  )   UNFAIR COMPETITION
      3D REALMS ENTERTAINMENT ApS,                  )
17                                                  )
18                                                  )
                         Defendant.                 )
19                                                  )
20                                                  )
21
22
            Plaintiff, Iron Maiden Holdings Limited, alleges as follows for its complaint:

23
24                                    I. JURISDICTION
25
26          1.     This is an action for injunctive relief and damages arising under the
27    United States Trademark Act of 1946, 15 U.S.C. § 1051 et seq., as amended, (e.g.,
28    15 U.S.C. § 1114 et seq., 15 U.S.C. § 1125 et seq., and 15 U.S.C. § 1126 et seq.),
      
      
                                               1
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 2 of 20 Page ID #:2



 1    California statutory law and the common law relating to trademark and trade name
 2    infringement and unfair competition. Subject matter jurisdiction over this action is
 3    conferred upon this Court by 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a)
 4    and (b).
 5
             2.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction
 6
      over Plaintiff's California state law claims because those claims are substantially
 7
      related to Plaintiff’s federal Lanham Act claims.
 8
             3.     This Court has personal jurisdiction over Defendant and venue is
 9
      proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant
10
      resides in this District, is doing business in this District, a substantial portion of the
11
      activity about which Plaintiff complains has taken place in this District and/or
12
      Defendant has distributed the video game that infringes upon Plaintiff’s rights in
13
      and/or into this District.
14
15
16                                      II. THE PARTIES

17
18           4.     Plaintiff, Iron Maiden Holdings Limited (“Iron Maiden” or
19    “Plaintiff”) is a United Kingdom Company, having its principal place of business
20    at Bridle House, 36 Bridle Lane, London W1F 9BZ, United Kingdom.
21           5.     Defendant 3D Realms Entertainment ApS (“3D Realms”) is a Danish
22    Limited Liability Company, having its principal place of business at Ledvogtervej
23    190, Stoevring, Denmark.
24           6.     Defendant conducts business in interstate commerce by distributing
25    video games throughout the United States.
26
27
28
      
      
                                                   2
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 3 of 20 Page ID #:3



 1                             III. NATURE OF THE ACTION
 2
 3          7.    This is a civil action for trademark infringement, dilution, and unfair
 4    competition arising under Federal and California law and/or the common law. Iron
 5
      Maiden brings this action against Defendant because Defendant is using Ion
 6
      Maiden, a confusingly similar version of the Iron Maiden trademark without
 7
      authorization and is attempting to take advantage of Iron Maiden’s worldwide
 8
      recognition to sell Defendant’s products and services. Such use is a violation of
 9
      Iron Maiden's rights and is likely to cause confusion among the public.
10
            8.    Iron Maiden seeks both injunctive and monetary relief as a result of
11
      Defendant’s knowing, willful and continuing infringement of Iron Maiden's rights.
12
13
                               IV. FACTUAL BACKGROUND
14
15
                       A.    Iron Maiden and Its Asserted Trademarks

16
17          9.    Iron Maiden is a world famous band that formed in 1975.            Iron
18    Maiden was a pioneer of the British heavy metal movement and has become one of
19    the most commercially and musically successful bands of all time having recorded
20    more than fifteen studio albums along with live albums and numerous compilations
21    and has sold over 90 million records.      Iron Maiden has also released eighteen
22
      different video projects. Iron Maiden has staged over 2,000 concerts across 63
23
      countries. In 2018 alone, Iron Maiden played to over 750,000 fans in Europe on
24
      the first leg of its current world tour. Iron Maiden will commence its United States
25
      tour on July 18, 2019 and will perform approximately 27 concerts in the United
26
      States.
27
28
      
      
                                               3
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 4 of 20 Page ID #:4



 1          10.    Iron Maiden has received more than 400 accolades, awards and
 2    nominations, including Grammy Nominations for Best Metal Performance in 1994
 3    and 2001 and the BRIT Award for Best British Live Act in 2009. VH1 has ranked
 4    Iron Maiden at Number 24 in its “100 Greatest Artists of Hard Rock” and MTV
 5
      placed Iron Maiden fourth in its “Top 10 Greatest Heavy Metal Bands of All
 6
      Time.” Kerrang Magazine named Iron Maiden as the most important band of the
 7
      last 25 years.
 8
            11.    In 2002, Iron Maiden won the Ivor Novello Award for international
 9
      achievement. The band was also inducted into the Hollywood Rock Walk in 2005.
10
      Iron Maiden has had eight albums certified as Gold and five albums certified as
11
      Platinum in the United States. Iron Maiden also has numerous Silver, Gold and
12
      Platinum album awards throughout the world. Iron Maiden received the Online
13
      Metal Award for Best Tour and Artist of the Year in 2003.
14
15
            12.    Iron Maiden continues to sell and license the sale of a huge variety of

16    IRON MAIDEN merchandise. Said merchandise includes, but is not limited to,

17    computer games, clothing, beer, mugs, posters, watches, jewelry, belt buckles, key
18    rings, goblets, flags, banners, coasters, patches, decals, playing cards, magnets,
19    shoelaces, glow sticks, drum sticks, wristbands, skateboards and candle holders.
20    Said merchandise is sold at Iron Maiden concerts and at retail stores around the
21    world and through Internet sites. More than six million dollars’ worth of licensed
22    Iron Maiden merchandise has been sold in just the last 12 months.
23          13.    Iron Maiden began selling Iron Maiden computer games in 1999 and
24    has provided computer games online since August 2015 in the United States.
25          14.    Iron Maiden released its first video game named “Ed Hunter” in 1999
26
      and has sold approximately 58,000 copies of that game. Iron Maiden also released
27
      video games named “Flight 666” in 2009 and “Final Frontier” in 2010. In 2015,
28
      
      
                                                4
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 5 of 20 Page ID #:5



 1    Iron Maiden released its “Legacy of the Beast” video game. There have been more
 2    than 700,000 downloads of that game in the United States. The people who
 3    download the game collected approximately 45,000,000 characters which exhibits
 4    that Iron Maiden video game players actively participate in those games because
 5
      the amount of characters collected increases with the frequency of playing the
 6
      game. Iron Maiden songs have also been featured in numerous other video games
 7
      including “Grand Theft Auto: Vice City”, “Guitar Hero for Xbox”, “Guitar Hero
 8
      Encore Rocks the 80s”, “Rock Band 2”, “Carmageddon II: Carpocalypse Now”,
 9
      “Tony Hawks Downhill Jam”, “Delta Force 2”,” SSX on Tour”, “Guitar Hero II”,
10
      “Guitar Hero III: Legends of Rock”, “Grand Theft Auto IV”, “Madden NFL 10”,
11
      “Grand Theft Auto IV: Episodes from Liberty City”, “Rock Band Blitz”,
12
      “Rocksmith 2014”, “Angry Birds Evolution” and “Tony Hawk’s Pro Skater 4”.
13
            15.    Through its continued and extensive use of the IRON MAIDEN
14
15
      trademark, the IRON MAIDEN trademark has become famous and Iron Maiden

16    has acquired substantial and valuable trademark rights in the IRON MAIDEN

17    trademark.
18          16.    Iron Maiden is also the owner of the IRON MAIDEN trademark
19    shown below and has used it since at least 1980 as a trademark for posters,
20    clothing, souvenir concert programs, stickers, beer, calendars, computer games,
21    photographs and decals.”
22
23
24
25          17.    The IRON MAIDEN trademark shown below was duly and lawfully
26    registered for “inclusion on paper or cardboard products – namely, posters,
27    souvenir concert programs, stickers, calendars, photographs and decals” on the
28
      
      
                                               5
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 6 of 20 Page ID #:6



 1    Principal Register of the United States Patent and Trademark Office on November
 2    27, 1984 as U.S. Reg. No. 1,306,972 (“the ‘972 Registration”).
 3
 4
 5
            18.    The IRON MAIDEN trademark shown below was duly and lawfully
 6
      registered for “Clothing-Namely, T-Shirts, Jerseys, Sweat-Shirts, Hats, Jackets
 7
 8
      and Leather Wrist Bands” on the Principal Register of the United States Patent

 9    and Trademark Office on November 27, 1984 as U.S. Reg. No. 1,307,146 (“the

10    ‘146 Registration”).
11
12
13
            19.    The IRON MAIDEN trademark shown below was duly and lawfully
14
      registered for “Entertainment Services-Namely, Live Musical Entertainment
15
      Performances Rendered by a Vocal and Instrumental Group” on the Principal
16
      Register of the United States Patent and Trademark Office on December 4, 1984
17
      as U.S. Reg. No. 1,308,370 (“the ‘370 Registration”). Copies of those registrations
18
      are attached hereto as Exhibit A.
19
20
21
22          20.    The IRON MAIDEN trademark symbolizes business goodwill of Iron
23    Maiden and is an intangible asset of substantial commercial value.
24          21.    The IRON MAIDEN trademark distinguishes Iron Maiden as the
25
      source of its products and services, is inherently distinctive, and has further
26
      become distinctive through the acquisition of secondary meaning.
27
28
      
      
                                               6
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 7 of 20 Page ID #:7



 1          22.   The IRON MAIDEN trademark is a famous mark and represents
 2    property of great value and goodwill to Iron Maiden.
 3          23.   Iron Maiden has extensively advertised and promoted the IRON
 4    MAIDEN trademark in the United States and throughout the world for almost forty
 5
      years through all available media, including, but not limited to, national print
 6
      publications, broadcast and cable television media, retail merchants, and via the
 7
      Internet.
 8
            24.   By virtue of its extensive sales and promotion, the IRON MAIDEN
 9
      trademark has become famous in the trade and to the public.
10
11
                                 B. Defendant’s Activities
12
            25.   Defendant is selling a video game called Ion Maiden. A picture
13
      relating to Defendant’s video is attached hereto as Exhibit B. Defendant’s Ion
14
15
      Maiden name is nearly identical to the IRON MAIDEN trademark in appearance,

16    sound and overall commercial impression. Defendant also uses the Ion Maiden

17    name to sell merchandise including shirts and mouse pads. (Exhibit C).
18          26.   Decades after Iron Maiden first used the Iron Maiden trademark,
19    Defendant began using the Ion Maiden name, without authorization, in an effort to
20    confuse consumers into believing Defendant’s products and services are somehow
21    affiliated with or approved by Iron Maiden.
22          27.   Defendant’s misappropriation and use of a virtually identical
23    imitation of the IRON MAIDEN trademark creates a likelihood of confusion
24    among consumers.       Customers who view Defendant’s video game and
25    merchandise are likely to believe that Iron Maiden is somehow affiliated with
26
      Defendant. The results of searches for Ion Maiden merchandise, t-shirts, posters
27
      and mouse pads relate to Iron Maiden. (Exhibit D).
28
      
      
                                               7
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 8 of 20 Page ID #:8



 1          28.    Without even examining the content of the Ion Maiden video game,
 2    confusion is undeniable because of the virtually identical use of the iconic Iron
 3    Maiden mark for video games, a product that Iron Maiden has been selling for
 4    nearly 20 years, and shirts, a product that Iron Maiden has been selling for nearly
 5
      40 years. Standing alone, those facts establish likelihood of confusion but there is
 6
      even more evidence of likelihood of confusion. That evidence includes the fact
 7
      that Defendant has exhibited its intent to trade off on the Iron Maiden mark by
 8
      adopting Shelly Harrison as the name of its main character which is an attempt to
 9
      copy the name of Steve Harris, an Iron Maiden founder and primary songwriter;
10
      adopting a similar steel cut font for its Ion Maiden name knowing that Iron
11
      Maiden also uses a steel cut font for its iconic Iron Maiden mark; creating a video
12
      game that has the same look and feel as the Iron Maiden video game, “Legacy of
13
      the Beast”; and choosing to use its Ion Maiden Yellow Bomb emoji in its Ion
14
15
      Maiden video game and merchandise (Exhibits B and C) which is graphically

16    similar to Iron Maiden’s Eddie character who appears in all of Iron Maiden’s

17    video games and virtually all of Iron Maiden’s compact disc covers, t-shirts and
18    other merchandise.
19          29.    There have been numerous instances of actual confusion with Iron
20    Maiden fans believing that Defendants’ Ion Maiden products are related to Iron
21    Maiden. Actual confusion has occurred in online articles and comments about the
22    Ion Maiden video game including Iron Maiden fans: commenting that they were
23    misled into believing that the Ion Maiden game was an Iron Maiden game;
24    clicking on an Ion Maiden online thread thinking that the thread was related to
25    Iron Maiden; reading an article about the Ion Maiden video game waiting for an
26
      explained connection to Iron Maiden; wondering the whole time, while reading an
27
      article about the Ion Maiden video game, how they (Defendant) got the license to
28
      
      
                                                8
     Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 9 of 20 Page ID #:9



 1    use the Ion Maiden name (from Iron Maiden); expressing genuine excitement for
 2    an Iron Maiden video game; and commenting that “all that’s missing is an … Iron
 3    Maiden soundtrack” and that the Iron Maiden song “Can I Play with Madness”
 4    would fit right in.
 5
            30. In addition, a review of the Ion Maiden game stated that the Ion
 6
      Maiden name references “Brit Rocker” Iron Maiden.
 7
            31.    Defendant’s infringement is incredibly blatant. Defendant is
 8
      undoubtedly aware of Iron Maiden’s existence and is attempting to trade off on
 9
      Iron Maiden’s notoriety because, inter alia, Defendant chose to use the virtually
10
      exact Iron Maiden trademark and was instructed to cease and desist by Plaintiff.
11
      In response thereto, Defendant abandoned its Ion Maiden trademark application
12
      but chose to defiantly continue to use its Ion Maiden mark.
13
            32.    Defendant’s use of a mark that is a virtual imitation of the IRON
14
15
      MAIDEN trademark is clearly intentional and calculated to deceive consumers.

16    Such use constitutes unfair competition, and is intentionally fraudulent, malicious,

17    willful and wanton. This likelihood of confusion results in significant damages to
18    Iron Maiden as a result of the loss of its sales and/or licensing revenue and
19    adverse consumer perception.
20          33.    Defendant has no consent, license, approval or other authorization to
21    use the IRON MAIDEN or any mark confusingly similar thereto in connection
22    with its products or services. Defendant’s video games, t-shirts, mouse pads and
23    posters are the same type of products that Iron Maiden sells. Defendant’s goods
24    and services are also offered and sold to the same classes of customers and
25    through the same channels of trade as Iron Maiden’s video games, t-shirts, mouse
26
      pads, posters and other products.
27
28
      
      
                                                9
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 10 of 20 Page ID #:10



 1         34.   The IRON MAIDEN trademark is of sufficient fame that,
 2   Defendant’s use of the Ion Maiden name would result in prospective and actual
 3   purchasers of Defendant’s goods and services to presume a connection with IRON
 4   MAIDEN.
 5
 6
                        C. Injury to Iron Maiden and the Public
 7
 8
           35.   Defendant’s use of a mark that is virtually identical to the IRON
 9
     MAIDEN trademark is likely to falsely suggest a sponsorship, connection, license,
10
     or association of Defendant’s goods and services with Iron Maiden and/or Iron
11
     Maiden's goods and services, thereby injuring Iron Maiden and the public.
12
           36.   Defendant’s activities have immediately and irreparably harmed and,
13
     if not enjoined, will continue to so harm Iron Maiden and its long-used and
14
15
     federally registered IRON MAIDEN trademarks.

16         37.   Iron Maiden has no adequate remedy at law.

17
                               - COUNT ONE -
18                   FEDERAL TRADEMARK INFRINGEMENT
19                          UNDER 15 U.S.C. § 1114
20
           38.   Iron Maiden repeats and realleges each and every allegation set forth
21
     in Paragraphs 1 to 37 of this Complaint as if fully set forth herein, and
22
     incorporates them herein by reference.
23
           39.   Despite Iron Maiden’s world renown prior rights in the IRON
24
     MAIDEN trademark set forth in the Registrations attached as Exhibit A,
25
     Defendant has, without the consent of Iron Maiden, used and continues to use in
26
     commerce the Iron Maiden name which is a virtually exact imitation of the IRON
27
28
     
     
                                             10
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 11 of 20 Page ID #:11



 1   MAIDEN trademark, in connection with the sale, offering for sale, distribution,
 2   and advertising of Defendant’s products and/or services.
 3           40.   Defendant’s actions constitute willful infringement of Iron Maiden’s
 4   exclusive rights in the IRON MAIDEN trademark in violation of 15 U.S.C. §
 5
     1114.
 6
             41.   Defendant’s use of a virtually exact copy of the IRON MAIDEN
 7
     trademark has been and continues to be done with the intent to cause confusion,
 8
     mistake and to deceive customers concerning the source and/or sponsorship of
 9
     Defendant’s products.
10
             42.   As a direct and proximate result of Defendant’s conduct, Iron Maiden
11
     has suffered irreparable harm to the valuable IRON MAIDEN trademark, and its
12
     reputation in the industry.      Unless Defendant is restrained from further
13
     infringement of the IRON MAIDEN trademark, Iron Maiden will continue to be
14
15
     irreparably harmed.

16           43.   Iron Maiden has no adequate remedy at law that will compensate it

17   for the continued and irreparable harm it will suffer if Defendant’s acts are
18   allowed to continue.
19           44.   As a direct and proximate result of Defendant’s conduct, Iron Maiden
20   has suffered damages to the valuable IRON MAIDEN trademark, and other
21   damages in an amount to be proved at trial.
22
23
24
25
26
27
28
     
     
                                              11
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 12 of 20 Page ID #:12



 1
 2                              - COUNT TWO -
                 FALSE DESIGNATION OF ORIGIN OR SPONSORSHIP,
 3                   FALSE ADVERTISING AND TRADEMARK
 4                   INFRINGEMENT UNDER 15 U.S.C. § 1125(a)
 5
           45.     Iron Maiden repeats and realleges each and every allegation set forth
 6
     in Paragraphs 1 to 37 and 39 to 44 of this Complaint as if fully set forth herein,
 7
 8
     and incorporates them herein by reference.

 9         46.     Defendant has knowingly used and continues to use in commerce its

10   Ion Maiden name, that is confusingly similar and/or a virtually exact duplicate of
11   the IRON MAIDEN trademark in connection with products that Defendant
12   manufactures, advertises, promotes and sells and services that it renders.
13   Defendant has used a virtually exact duplicate of the IRON MAIDEN trademark
14   knowing that its name will cause confusion with Iron Maiden’s products and
15   services.
16         47.     Defendant’s use of the Iron Maiden name, to confuse, mislead, or
17   deceive customers, purchasers, and members of the general public as to the origin,
18   source, sponsorship, or affiliation of Defendant’s products and services, is likely
19
     to cause consumers to believe in error that Defendant’s products have been
20
     authorized, sponsored, approved, endorsed, or licensed by Iron Maiden or that
21
     Defendant is in some way affiliated with Iron Maiden or with the IRON MAIDEN
22
     trademark.
23
           48.     Defendant’s acts constitute false and misleading descriptions, false
24
     advertising, and false designations of the origin and/or sponsorship of Defendant’s
25
     goods and services, and constitute trademark infringement in violation of 15
26
     U.S.C. § 1125(a).
27
28
     
     
                                              12
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 13 of 20 Page ID #:13



 1         49.      By reason of Defendant’s actions, Iron Maiden has suffered
 2   irreparable harm to the valuable IRON MAIDEN trademark. Unless Defendant is
 3   restrained from its actions, Iron Maiden will continue to be irreparably harmed.
 4         50.      Iron Maiden has no remedy at law that will compensate it for the
 5
     continued and irreparable harm that will be caused if Defendant’s acts are allowed
 6
     to continue.
 7
           51.      As a direct and proximate result of Defendant’s conduct, Iron Maiden
 8
     has suffered damages to the valuable IRON MAIDEN trademark, and other
 9
     damages in an amount to be proved at trial.
10
11                          - COUNT THREE –
12               TRADEMARK DILUTION UNDER 15 U.S.C. § 1125(c)
13
           52.      Iron Maiden repeats and realleges each and every allegation set forth
14
15
     in Paragraphs 1 to 37, 39 to 44 and 46 to 51 of this Complaint as if fully set forth

16   herein, and incorporates them herein by reference.

17         53.      By virtue of Iron Maiden’s long and continuous use of the IRON
18   MAIDEN trademark in interstate commerce, its mark has become and continues to
19   be famous within the meaning of 15 U.S.C. § 1125(c). As such, this mark is
20   eligible for protection against dilution pursuant to 15 U.S.C. § 1125(c).
21         54.      Defendant’s use of a virtually exact copy of the IRON MAIDEN
22   trademark in connection with advertising, promotion and sale of its computer game
23   and merchandise, as described hereinabove, has threatened to cause, and has
24   caused, dilution of the distinctive quality of Iron Maiden’s famous IRON
25   MAIDEN trademark by lessening its capacity to identify Iron Maiden’s goods in
26
     violation of 15 U.S.C. § 1125(c).
27
28
     
     
                                               13
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 14 of 20 Page ID #:14



 1         55.    Iron Maiden has no adequate remedy at law that will compensate it for
 2   the continued and irreparable harm it will suffer if Defendant’s acts are allowed to
 3   continue.
 4         56.    As a direct and proximate result of Defendant’s conduct, Iron Maiden
 5
     has suffered damages to the valuable IRON MAIDEN trademark, and other
 6
     damages in an amount to be proved at trial.
 7
 8
 9                              - COUNT FOUR -
                           COMMON LAW TRADEMARK
10                       AND TRADE NAME INFRINGEMENT
11
12         57.    Iron Maiden repeats and realleges each and every allegation set forth
13   in Paragraphs 1 to 37, 39 to 44, 46 to 51 and 53 to 56 of this Complaint as if fully
14   set forth herein, and incorporates them herein by reference.
15         58.    Defendant has violated Iron Maiden’s exclusive common law rights in
16   the IRON MAIDEN trademark.
17         59.    Iron Maiden has continuously used its IRON MAIDEN trademark to
18   identify its goods in California and elsewhere and to distinguish its goods from
19
     goods of a different origin. As such, Iron Maiden has common law rights to the
20
     IRON MAIDEN trademark.
21
           60.    Defendant’s acts described above constitute trade mark infringement
22
     and trade name infringement under the common laws of the United States,
23
     including California.
24
           61.    Iron Maiden has no adequate remedy at law that will compensate it for
25
     the continued and irreparable harm it will suffer if Defendant’s acts are allowed to
26
     continue.
27
28
     
     
                                              14
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 15 of 20 Page ID #:15



 1         62.    As a direct and proximate result of Defendant’s conduct, Iron Maiden
 2   has suffered damages to the valuable IRON MAIDEN trademark, and other
 3   damages in an amount to be proved at trial.
 4
 5                                - COUNT FIVE -
                             UNFAIR COMPETITION
 6
                      CAL. BUS. & PROF. CODE §17200 ET SEQ.
 7
 8         63.    Iron Maiden repeats and realleges each and every allegation set forth
 9   in Paragraphs 1 to 37, 39 to 44, 46 to 51, 53 to 56 and 58 to 62 of this Complaint as
10   if fully set forth herein, and incorporates them herein by reference.
11         64.    Defendant’s acts, as alleged herein, have impaired Iron Maiden’s
12
     goodwill, have created a likelihood of confusion, and have otherwise adversely
13
     affected Iron Maiden’s business and reputation. These acts constitute unfair
14
     competition in violation of California Business and Professions Code §§17200 et
15
     seq. and California common law.
16
           65.    Iron Maiden has no adequate remedy at law that will compensate it for
17
     the continued and irreparable harm it will suffer if Defendant’s acts are allowed to
18
     continue.
19
           66.    As a direct and proximate result of Defendant’s conduct, Iron Maiden
20
     has suffered damages to the valuable IRON MAIDEN trademark, and other
21
22
     damages in an amount to be proved at trial.

23
24                                PRAYER FOR RELIEF
25         WHEREFORE, Iron Maiden demands entry of a judgment granting relief
26   against Defendants as follows:
27
28
     
     
                                               15
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 16 of 20 Page ID #:16



 1           A.   A ruling that Defendant has violated 15 U.S.C. § 1114(a), that Iron
 2   Maiden has been damaged by such violations, and that the Defendant is liable to
 3   Iron Maiden for such violations;
 4           B.   A ruling that Defendant has violated 15 U.S.C. § 1125(a), that Iron
 5
     Maiden has been damaged by such violations, and that the Defendant is liable to
 6
     Iron Maiden for such violations;
 7
             C.   A ruling that Defendant has violated 15 U.S.C. § 1125(c), that Iron
 8
     Maiden has been damaged by such violations and that Defendant is liable to Iron
 9
     Maiden for such violations;
10
             D.   A ruling that Defendant has committed common law trademark
11
     infringement and unfair competition, that Iron Maiden has been damaged by such
12
     infringement, and Defendant is liable to Iron Maiden for common law trademark
13
     infringement;
14
15
             E.   A ruling that Defendant has violated Cal. Bus. & Prof. Code §17200

16   et seq.;

17           F.   An Order requiring Defendant to pay Iron Maiden compensatory
18   damages in an amount as yet undetermined caused by the foregoing acts, and
19   trebling such damages in accordance with 15 U.S.C. § 1117, and other applicable
20   laws;
21           G.   An Order requiring Defendant to pay Iron Maiden statutory damages
22   of $2,000,000.00 in accordance with 15 U.S.C. § 1117(c);
23           H.   An Order requiring Defendant to either cancel registration of the
24   domain name ionmaiden.com or transfer the ownership of that registration to Iron
25   Maiden;
26
             I.   A ruling that Defendant has no right or authority to issue, grant,
27
     register, license, or otherwise authorize use of and/or use, copy, reproduce, or
28
     
     
                                            16
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 17 of 20 Page ID #:17



 1   display the IRON MAIDEN trademark or confusingly similar marks, including,
 2   but not limited to, the Ion Maiden name, in connection with selling, advertising, or
 3   promoting Defendant’s products without Iron Maiden’s consent;
 4         J.     A ruling that Defendant’s violation of Iron Maiden’s rights has been
 5
     willful;
 6
           K.     A ruling that this case is “exceptional,” in the sense of 15 U.S.C. §
 7
     1117(a);
 8
           L.     Under all claims for relief, that the Court issue temporary,
 9
     preliminary, and permanent injunctions and/or restraining orders enjoining
10
     Defendant, its employees, agents, successors and assigns, and all those in active
11
     concert and/or in participation with it, and each of them who receives notice
12
     directly or otherwise of such injunctions, from:
13
                  (1)   imitating, copying, or making any unauthorized use of the
14
15
                        IRON MAIDEN trademark, including, without limitation to,

16                      making any unauthorized use of the Ion Maiden name;

17                (2)   importing, manufacturing, producing, distributing, circulating,
18                      selling, offering for sale, advertising, promoting or displaying
19                      any services or products using the IRON MAIDEN trademark
20                      or any other simulation, reproduction, counterfeit, copy, or
21                      colorable imitation of the IRON MAIDEN trademark,
22                      including, without limitation to, the Ion Maiden name;
23                (3)   using the Iron Maiden name or any other any simulation,
24                      reproduction, counterfeit, copy or colorable imitation of the
25                      IRON MAIDEN trademark, including, without limitation to,
26
                        the Ion Maiden name, in connection with the promotion,
27
                        advertisement, display, sale, offer for sale, manufacture,
28
     
     
                                              17
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 18 of 20 Page ID #:18



 1                      production, circulation or distribution of any product or service;
 2               (4)    using any false designation of origin or false description
 3                      including, without limitation, any letters, symbols, or designs
 4                      constituting the IRON MAIDEN trademark or performing any
 5
                        act which can, or is likely to, lead members of the trade or
 6
                        public to believe that any service or product manufactured,
 7
                        distributed or sold by Defendant is in any manner associated or
 8
                        connected with Iron Maiden, or the IRON MAIDEN trademark,
 9
                        or is sold, manufactured, licensed, sponsored, approved or
10
                        authorized by Iron Maiden;
11
           M.    An Order that Defendant immediately expressly abandon all pending
12
     trademark application(s) or registration(s) of the Ion Maiden mark or name;
13
           N.    For an Order directing that Defendant deliver for destruction all
14
15
     products, labels, tags, signs, prints, packages, videos, and advertisements in their

16   possession or under their control, bearing or using the Ion Maiden name or any

17   other simulation, reproduction, counterfeit, copy or colorable imitation of the
18   IRON MAIDEN trademark, and all plates, molds, matrices and other means of
19   making the same, pursuant to 15 U.S.C. § 1118;
20         O.    An Order directing such other relief as the Court may deem
21   appropriate to prevent the trade and public from deriving the erroneous impression
22   that any service or product manufactured, sold or otherwise circulated or promoted
23   by Defendant is authorized by Iron Maiden or is related in any way to Iron
24   Maiden’s products and/or services;
25         P.    An Order directing Defendant and its agents, employees, servants,
26
     attorneys, successors, and assigns, and all others in privity or acting in concert
27
     therewith, to file with this Court, and serve upon Iron Maiden’s counsel within
28
     
     
                                              18
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 19 of 20 Page ID #:19



 1   thirty (30) days after entry of such judgment, a written report under oath, setting
 2   forth in detail the manner and form in which it has complied with such judgment;
 3            Q.   An Order permitting Iron Maiden, and/or auditors of Iron Maiden, to
 4   audit and inspect the books, records, and premises of Defendant and related
 5
     corporations for a period of six (6) months after entry of final relief in this matter,
 6
     to determine the scope of Defendant’s past use of Iron Maiden’s intellectual
 7
     property, including all manufacturing, distribution, and sales of products bearing
 8
     the Ion Maiden name, as well as Defendant’s compliance with the orders of this
 9
     Court;
10
              R.   An award of Iron Maiden’s costs and disbursements incurred in this
11
     action, including Iron Maiden’s reasonable attorneys’ fees;
12
              S.   An Order requiring Defendant to file with the Court and provide to
13
     Iron Maiden’s attorney an accounting of all sales and profits realized by Defendant
14
15
     through the use of the Ion Maiden name;

16            T.   An award of interest, including pre-judgment interest on the foregoing

17   sums; and
18            U.   For such other and further relief as the Court may deem just and
19   proper.
20
21
22
23
24
25
26
27
28
     
     
                                               19
 Case 2:19-cv-04606 Document 1 Filed 05/28/19 Page 20 of 20 Page ID #:20



 1                                   JURY DEMAND
 2
 3        Plaintiff Iron Maiden demands trial by jury for all issues so triable.
 4
 5
 6
     Dated: May 28, 2019                            Respectfully submitted,
 7                                                  s/Kenneth A. Feinswog
 8                                                  Kenneth A. Feinswog, Esq.
                                                    Attorney for Plaintiff
 9
                                                    400 Corporate Pointe, Suite 300
10                                                  Culver City, CA 90230
11                                                  Telephone: 310-846-5800
                                                    Facsimile: 310-846-5801
12                                                  kfeinswog@gmail.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     
     
                                              20
